 


109 HRES 973 EH: Recognizing Financial Planning Week, recognizing the significant impact of sound financial planning on achieving life’s goals, and honoring families and the financial planning profession for their adherence and dedication to the financial planning process.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 973 
In the House of Representatives, U. S.,

September 28, 2006
 
RESOLUTION 
Recognizing Financial Planning Week, recognizing the significant impact of sound financial planning on achieving life’s goals, and honoring families and the financial planning profession for their adherence and dedication to the financial planning process. 
 
 
Whereas the financial planning process can play a vital role in helping workers achieve financial independence by empowering them to identify and manage realistic financial objectives and meet the financial challenges that arise at every stage of life; 
Whereas all individuals in the United States can improve their quality of life by securing competent, objective, and comprehensive financial advice to assist them in attaining their financial goals; 
Whereas 2 surveys released in 2006 by the Consumer Federation of America and the Financial Planning Association revealed that 77 percent of financial planners think it is very important for Americans to understand what net personal wealth is, but only 49 percent of Americans know what constitutes this wealth—financial assets plus home equity and other tangible assets minus consumer debts; 
Whereas, in the past year, proclamations have been issued in numerous States and the District of Columbia recognizing the importance of the financial planning process in meeting the goal of financial independence and other long-term financial objectives; and 
Whereas the Financial Planning Association has designated the week beginning October 2, 2006, as Financial Planning Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages Americans to observe Financial Planning Week with appropriate programs and activities; 
(2)supports the goals and ideals of Financial Planning Week; 
(3)recognizes the significant impact that sound financial planning can have on securing financial independence and achieving life's goals and dreams; and 
(4)acknowledges and commends the millions of families across the United States, as well as the financial planning profession, for their adherence and dedication to the financial planning process. 
 
Karen L. HaasClerk.
